El 'Juez Presidente Sb. Hebnándbz
emitió la opinión del .tribunal.
Se trata de recurso de apelación interpuesto por los acu-sados Arturo Díaz y Gustavo Padró, contra sentencia que ■dictó la Corte de Distrito de San 'Juan, Sección 2a. en 26 de febrero del corriente año, condenando a cada uno de ellos como culpablés del delito de hurto de menor cuantía, a la pena de $100 de multa con las costas, y en defecto de pago a-'un día de cárcel por cada dollar de multa que dejaren de pagar.
El 'delito'de hurto de mehór' cuantía imputado a los acu-sados, consiste en que “el día,‘13 de junio de 1913, en la juris-dicción de Dorado que forma parte del Distrito Judicial de San Juan, ilegal,, voluntaria, y. maliciosamente y con inten-ción criminal sustrajeron de la finca de Don Antonio Pizá dos carros de carbón, valorados en la suma de $15, los cuales vendieron a Manuel Meléndez.”
Aléganse conlo motivos del recurso: 1°'. Que el juez cometió error al no permitir que se eliminara la parte de la decla-ración del testigo Antonio Pizá en cuanto-concernía al carbón, que faltaba, por ser de referencia; y 2,°. Que la, sentencia es contraria a la prueba.
La declaración de Pizá/ en la parte cuya eliminación fué pédida/.'no fue excepciónada en forma por los acusados ni tampoqo-; causó -a- .éstos perjuicio- alguno-.
En cuanto a la prueba, después’de haber hecho un dete-, nido, examen de la misma, encontramos , que-si se -probó algún delito' no- fué el de'hurto de"menor cuantía sino el dé abuso de confianza definido, en .él artículo 445 ,dél Código Penal, pues *259los acusados eran mayordomos de Don Antonio Pizá y bajo la custodia de los mismos estaba el carbón cuya falta se les imputa, según lo afirma y repite el testigo Pizá.
La diferencia entre los' delitos de abuso de confianza y hurto consiste en que en el primero el acusado está en posesión de la cosa y se la apropia o la hace suya ilegalmente, mientras que en el segundo el acusado se apropia o hace suya la cosa tomándola de poder de otras personas. El Pueblo v. Kent, 10 D. P. R. 343.
Como falta prueba del delito de hurto por el cual han sido condenados los apelantes y no puede condenárseles por el 'delito de abuso de confianza que no está necesariamente-comprendido en aquél, procede la revocación de la sentencia apelada, y que se absuelva a Arturo Díaz y Gustavo Padró del delito de hurto de que han sido acusados.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.